Citation Nr: 1526971	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-02 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to herbicide exposure. 

2.  Entitlement to service connection for bilateral cataracts with glaucoma, to include as secondary to DM. 


REPRESENTATION

Appellant represented by:	Rebecca Wanee, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1956 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the Veteran testified at a Board hearing that was held before the undersigned Acting Veteran's Law Judge (AVLJ) in Columbia, South Carolina.  A transcript of the hearing is included in the record. 

This claim was previously before the Board in August 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to assist the Veteran in the development of his claim, to include obtaining a VA examination. 

In September 2014, the Board denied the service connection for DM and cataracts with glaucoma, also claimed as secondary to DM.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Remand (JMR), the Court ordered that the decision be vacated and remanded to the RO for actions consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 JMR, the parties agreed that the Board erred by not ensuring that VA provided the Veteran with an adequate medical opinion.  The parties noted that the Veteran had argued that his disabilities were due to in-service exposure to Lindane, DDT, and methoxychlor.  The parties further noted that the Veteran had submitted articles suggesting a possible link between exposure to chemicals such as DDT and DM.  The parties indicated that although the Veteran argued that his disabilities were due to exposure to Lindane, DDT, and methoxychlor, the February 2013 VA medical opinion only addressed whether DM was related to "dust palliatives."  Therefore, the parties agreed that the February 2013 opinion was inadequate. 

The parties indicated that the Board should obtain an additional medical opinion to determine whether the Veteran's DM was related to any in-service exposure to Lindane, DDT, and methoxyclor.  The parties requested that the opinion discuss the articles that the Veteran has submitted regarding DM and DDT and other insecticide exposure.  

The parties further noted that because the Veteran was seeking service connection for his eye disability as secondary to DM, the claims were inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of the Veteran's diabetes mellitus, bilateral cataracts, and glaucoma.  All efforts made to schedule the examination(s) should be documented and incorporated into the record.  The entire record must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted and all pertinent diagnoses rendered.  The examiner should also request a history from the Veteran. 

Based upon a review of the record and clinical findings, the VA examiner(s) is requested to offer the following opinions:

a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's currently diagnosed diabetes mellitus had its origin in service or is in any way related to the Veteran's active service, to include an opinion as to whether the Veteran's diabetes mellitus was related to any in-service exposure to Lindane, DDT, and methoxyclor.  In rendering this opinion, the examiner must discuss the articles that the Veteran has submitted regarding diabetes and DDT and the other claimed insecticide exposures.  

b)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed bilateral eye disorder, to include cataracts and glaucoma, is caused by diabetes? 

c)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed bilateral eye disorder, to include cataracts and glaucoma, is aggravated (permanently worsened in severity) by diabetes mellitus?  If so, the examiner should identify the baseline level of severity of the bilateral eye disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the bilateral eye disorder is due to the natural progress of the disorder, the examiner should identify the degree of increase in severity due to natural progression.

If the VA examiner concludes that an opinion cannot be offered without engaging in speculation, then he/she should indicate this and explain the reason why an opinion would be speculative.  

2.  Thereafter, the RO should review the record to ensure that all of the foregoing requested development has been completed.  The RO should review the requested examination report and required medical opinion to ensure that it is responsive to and in complete compliance with the directives of this remand and if it is not, the RO should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any development deemed essential in addition to that specified above, the RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

